Citation Nr: 0302580	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  97-28 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to survivors' and dependents' educational 
assistance under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's daughter


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1952 to August 
1954.

This appeal is from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
regional office (RO), which denied entitlement to dependency 
and indemnity compensation (DIC) and to survivors' and 
dependents' educational assistance (Chapter 35 benefits) 
based on a claim for service connection for the cause of the 
veteran's death.

The appellant testified by videoconference in July 2000 
before the undersigned member of the Board of Veterans' 
Appeals (Board), who the Chairman of the Board assigned to 
decide this appeal.  38 U.S.C.A. § 7107(c) (West Supp. 2002).  
In the hearing, the appellant apparently or potentially 
raised claims for DIC based on 38 U.S.C. § 1318(b)(1), which 
may be subject to the Department-wide stay of adjudication of 
such claims, and based on 38 U.S.C.A. § 1151.  Both bases of 
entitlement are beyond the jurisdiction of the Board to 
consider in the instant appeal and are referred to the RO.


FINDINGS OF FACT

1.  The veteran died in June 1996 of cardiovascular disease.

2.  The veteran did not develop or suffer aggravation of 
cardiovascular disease in service.

3.  At the time of death, the veteran was service connected 
for post-traumatic stress disorder rated 100 percent 
disabling, residuals of a gunshot wound of the right arm 
rated 30 percent and residuals of a gunshot wound of the left 
arm rated 20 percent disabling.

4.  No service-connected disability or disabilities 
contributed materially or substantially to the cause of death 
or combined with it to cause death.

5.  The veteran's totally disabling service-connected PTSD at 
the time of his death was unlikely to improve had he lived.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1310 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.310(a), 3.312 (2002).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are met.  38 U.S.C.A. 
§§ 3500, 3501 (West 1991 & Supp. 2002); 38 C.F.R. § 3.807 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2002).  The appellant filed the form necessary to 
prosecute her claim.

VA must notify the claimant of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The extensive material 
the appellant has submitted, a statement of her 
representative in August 1998, and testimony at hearing in 
July 2000 demonstrate that the appellant was actually well 
informed of the evidence and information necessary to 
substantiate her claim.  VA's duty to inform does not impose 
form over substance.  Where the record amply demonstrates the 
claimant's actual knowledge of information and evidence 
necessary, VA has no duty to perform a superfluous exercise.  
The Board remanded the case in February 2001 when the need 
for information and evidence became apparent.  The Board's 
remand set forth what information the appellant was to 
provide, and what evidence VA would obtain.  The Board 
construes the submission of a copy of the remand to her 
United States Representative as demonstrating her knowledge 
of the notice the remand provided.  The RO also informed the 
appellant of the evidence and information necessary in a 
letter of February 2001.  There is no outstanding duty to 
notify in this case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b), (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  VA sought information from 
all sources of which it had notice, obtaining either the 
evidence sought or confirmation that further such efforts 
were futile.  VA has discharged its duty to obtain evidence.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The nature of the claim precluded 
examination.  VA obtained medical opinions responsive to the 
theories of entitlement propounded in this case.  VA has 
discharged this duty.

VA must notify the claimant of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 38 C.F.R. § 3.159(e) (2002).  A supplemental statement 
of the case of August 2001 notified the appellant of VA's 
failure to obtain certain evidence from certain sources, 
identifying the evidence and the sources.  This duty is 
discharged.

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of the 
requirements of the VCAA by the RO, although the RO did not 
specifically cite Act or the implementing regulations.  There 
would be no possible benefit to delaying Board consideration 
of this case to permit citation to the VCAA to be provided to 
the veteran.  He has, in fact, been informed of its 
substance, and its substance has been applied in his case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial citation to 
the VCAA, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.



II.  Cause of Death

"When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents."  
38 U.S.C.A. § 1310 (West 1991).

The regulation promulgated to implement the statute provides 
a follows:

Cause of death.

  (a) General.  The death of a veteran 
will be considered as having been due to 
a service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports.

  (b) Principal cause of death.  The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the  immediate or 
underlying cause of death or was 
etiologically related  thereto.

  (c) Contributory cause of death.  (1) 
Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  (2) Generally, minor 
service-connected disabilities, 
particularly those of a static nature or 
not materially affecting a vital organ, 
would not be held to have contributed to 
death primarily due to unrelated 
disability.  In the same category there 
would be included service-connected 
disease or injuries of any evaluation 
(even though evaluated as 100 percent 
disabling) but of a quiescent or static 
nature involving muscular or skeletal 
functions and not materially affecting 
other vital body functions.  (3) Service-
connected diseases or injuries involving 
active processes affecting vital organs 
should receive careful consideration as a 
contributory cause of death, the primary 
cause being unrelated, from the viewpoint 
of whether there were resulting 
debilitating effects and  general 
impairment of health to an extent that 
would render the person  materially less 
capable of resisting the effects of other 
disease or injury primarily causing 
death.  Where the service-connected 
condition affects vital organs as 
distinguished from muscular or skeletal  
functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  
(4) There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of  coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death. In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature.

38 C.F.R. § 3.312 (2002).

The veteran served in the Army from November 1952 to August 
1954.  He died on June [redacted], 1996, from cardiovascular disease 
according to the death certificate.  At the time of death, he 
was service connected for post-traumatic stress disorder 
(PTSD) rated 100 percent disabling, residuals of a gunshot 
wound of the right arm rated 30 percent and residuals of a 
gunshot wound of the left arm rated 20 percent disabling.  
The PTSD had been rated 100 percent disabling since February 
1992, it had been rated 30 percent disabling since March 
1961.  The gunshot wounds had apparently been stable since 
August 1954.

Service medical entrance examination was negative for heart 
problems, and chest x-ray study was negative.  The veteran's 
blood pressure was 150/80.  The veteran suffered a gunshot 
wound in action in June 1953 that severed the right brachial 
artery and penetrated the left arm.  Subsequent to successful 
surgery, the veteran had repeated complaints of varying 
degree and location of pain, weakness and numbness in the 
hands, arms and shoulders.  He had physical therapy that did 
not resolve his complaints.  Orthopedic evaluation determined 
the symptoms were not orthopedic, but probably neurologic.  
Neurologic evaluation was equivocal for hypesthesia in the 
left radial distribution.  Psychiatric evaluation attributed 
the symptoms to anxiety state.  Chest x-rays in service had 
been within normal limits for cardiac silhouette and for the 
great vessels.  In July 1953, a II/VI blowing systolic murmur 
was heard.  In February 1954, the veteran complained of chest 
pain.  He was diagnosed with and treated for pneumonia that 
month.  In April 1954, he complained of belching and pain in 
his chest after eating.  A separation medical examination is 
not of record.

On VA examination in September 1954, the heart had normal 
rate and rhythm and no murmurs.  On VA psychiatric 
examination in January 1955, the veteran had complained of 
occasional dull aches in his arms, more noticeable at night.

On March 1961 VA hospital admission, complaints of chest pain 
correlated with multiple abnormal EKG studies.  It was felt 
that symptoms of at least five years duration, previously 
attributed to psychological causes, were actually symptoms of 
angina pectoris, and that the veteran's reports of chest pain 
that awakened him at night had been angina decubitus.  It 
continued to be thought that veteran's complaints of symptoms 
of heaviness or tiredness in the arms were functional.

A December 1980 report of five-vessel bypass surgery noted a 
history of a small heart attack in 1960, which is not 
documented.  He had additional coronary artery bypass surgery 
in December 1991, according to Dr. Lauten.  He continued to 
have congestive heart failure, for which he had VA 
hospitalization from March to April 1992.  

Dr. Lauten reported in September 1996 that the veteran was 
his patient and that PTSD contributed to his death by a heart 
attack.  The statement was on medical practice stationary 
that showed Dr. Lauten as an internist; other practitioners 
were listed as cardiologists.  Dr. Meichner reported in 
November 1996 that he treated the veteran from October 1995 
to June 1996 for chronic liver disease, history of congestive 
heart failure with right-sided failure, and gastrointestinal 
bleed, with the cause of death being myocardial infarction on 
June [redacted], 1996.  Dr. Peterson, a physician with a specialized 
cardiology practice, reported in November 1996 that at the 
time of death, the practice treated the veteran primarily for 
congestive heart failure secondary to multiple heart attacks, 
and that underlying poor left ventricular function and 
coronary artery disease ultimately led to his death.

In an April 1998 statement, Dr. Lauten wrote that the veteran 
was his long-time patient and that he had been extremely 
tense, nervous, and on several occasions depressed.  Dr. 
Lauten opined that the veteran's hypertension was at least 
partly the result of his chronic anxiety and severe 
tenseness, which contributed to his death by cardiovascular 
disease.  He also stated that it was his clinical impression 
that his hypertension and anxiety and previous history of a 
post traumatic stress disorder associated with anxiety was a 
direct result of his hypertension that led to his 
cardiovascular disease.

The appellant has submitted multiple medical articles 
purporting to show a relationship between emotional stress 
generally, anxiety more specifically, and PTSD most 
specifically and hypertension, arteriosclerotic disease, 
myocardial ischemia and other cardiac events.  She also 
submitted several statements representing her own analysis of 
the medical literature.  She submitted a report entitled 
"Hypertension in the War Veteran" prepared for Disabled 
American Veterans by L. R. Moss, M.D., Diplomate, American 
Board of Psychiatry & Neurology, Assistant Clinical Professor 
of Psychiatry, UCLA School of Medicine.  Dr. Moss summarized 
his review of medical literature and opined, in pertinent 
part, that psychosocial stress plays an important causative 
role in the development of hypertension, with wartime 
experiences being the greatest source of ongoing psychosocial 
stress for many wartime veterans; and veterans suffering from 
PTSD are at increased risk for developing hypertension.

The appellant also submitted multiple medical articles about 
the prevalence of cardiovascular disease in young soldiers 
serving in Korea and otherwise purporting to support her 
assertion that the veteran actually developed cardiovascular 
disease while in service.  Additionally, the appellant 
submitted several statements proffering her analysis of the 
medical literature.  She essentially argued that Bayes 
Theorem, as described and discussed in the literature she 
submitted, demonstrates that the veteran developed 
cardiovascular disease in service.  

The Board obtained a medical opinion in April 2001 addressing 
the question whether PTSD caused the veteran's cardiovascular 
disease or otherwise contributed to the veteran's death.  The 
VA opinion stated as follows:

In April 2001, a VA physician reviewed the veteran's file, 
reporting the following:

I have reviewed the records of this 
patient.  The patient was enlisted in 
service in November 1952 and released 
from active service in August 1954.  When 
he was in the service, he was treated for 
pneumonia in February 1954.  The 
diagnosis of atherosclerotic heart 
disease with abnormal EKG was made on 
March 15, 1961.  He had coronary artery 
bypass surgery in 1980, and expired on 
June [redacted], 1996.  The cause of death on the 
death certificate was cerebrovascular 
[sic] disease.

Quantifiable and re-checkable techniques 
are not available in the scientific field 
to measure stress and specificity, and 
physiologic mechanisms underlying the 
relationship between stress and 
atherosclerosis or atherosclerotic heart 
disease.  The notion that stress causes 
coronary artery disease does not have a 
scientific proof.  There is no convincing 
evidence from interventional studies to 
suggest that modifying levels of stress 
or other aspects of psychosocial 
environment rapidly and significantly 
decreases the risk of acute myocardial 
infarction.  Therefore, the precise role 
of stress on atherosclerotic coronary 
artery disease is unclear.  Its effect 
depends on complex interaction among 
nature of stress, nature of stressor, 
individual perception of stress, and 
individual physiologic acceptability.  In 
this way an individual may act 
differently to stress and not merely 
because of stress itself.  I do not see 
any connection between the service-
connected psychiatric condition and 
atherosclerotic heart disease in the 
patient.  It is my opinion that the 
service-connected condition did not 
contribute to his death.

Also of record are several VA memoranda and medical opinions 
not specific to the veteran addressing the general medical 
question of the role of stress and PTSD in cardiovascular 
disease.  One of these, undated but referring to and 
therefore post-dating a February 2000 letter, is by a VA 
Medical Center Associate Chief of Staff, Diplomate in 
Internal Medicine and Nephrology, designated Clinical 
Specialist in Hypertension.  The specialist noted the 
"considerable controversy about the relationship between 
stress and hypertension.  Responding to Pickering's 
hypothesis that "an individual harbors repressed hostility, 
. . . which is channeled into increased activity of the 
sympathetic nervous system, resulting in an increased blood 
pressure," the VA specialist noted some studies have 
reported such an association, while others have been negative 
for such an association.  The specialist opined, "I believe, 
along with other experts, that it is likely that 
neurogenically mediated pressor episodes are a consequence of 
hypertension, rather than a cause."

The Board also obtained a medical opinion in October 2002 
addressing the question whether the veteran incurred 
cardiovascular disease in service.  The responding physician, 
selected for his relevant expertise by the Veterans Health 
Administration to respond to the Board's inquiry, noted his 
review in its entirety of the veteran's claims file.  The 
reviewer stated that the symptoms of arm discomfort and 
numbness of which the veteran complained in service were not 
at all typical of angina pectoris.  He apparently found the 
single raised blood pressure at entry into service 
inconsequential in light of the multiple other normal 
readings.  Addressing the literature the appellant submitted, 
the reviewer continued as follows (footnotes omitted):

[The appellant] rests much of her claim 
on Bayes Theorem.  In essence, Bayes 
Theorem suggests a mathematical strategy 
to calculate the probability that a 
patient has a disease from the 
physician's pretest estimate of disease 
and from the results of diagnostic tests.  
These two elements can be combined to 
calculate a post-test disease 
probability.  Unfortunately, [she] has 
misunderstood this theorem.  In general, 
diagnostic tests give the most 
information for patients with 
intermediate probabilities of disease.  
Diagnostic tests provide significantly 
less useful information for patients with 
low or high pretest disease probability.

The medical literature indicates that the 
pretest probability for a young soldier 
in Korea to have significant coronary 
artery disease was approximately five 
percent.  This is a very low pretest 
disease probability.  . . .  Furthermore, 
the patient's symptoms were atypical of 
arteriosclerotic cardiovascular disease 
and other alternative diagnoses were more 
likely (neuropathy and anxiety disorder).  
This further reduces the likelihood of 
disease in this patient during his 
military service.
* * *
[The veteran] also had a significant 
medical illness in 1960 after his 
separation from the military.  He was 
treated at the Biloxi VA medical center.  
There they made a diagnosis of 
arteriosclerotic heart disease based on 
several electrocardiograms.  However, his 
symptom complex was again very atypical.  
Many of his symptoms were 
gastrointestinal.  Although the 
electrocardiograms are not provided in 
the file, the description of the 
electrocardiographic abnormality is not 
specific for arteriosclerotic 
cardiovascular disease.  Other illnesses 
can cause similar EKG changes.  These 
illnesses include a variety of 
gastrointestinal problems, 
hyperventilation, and many other 
conditions.  Thus, although cardiac 
disease could have been present in 1960, 
the evidence presented is not definite 
and other medical conditions would have 
to be considered very strongly given the 
vague symptoms at the time of 
presentation.

In summary, [the veteran] provided heroic 
service to his country.  During his time 
in the service he suffered a significant 
wound to his arm.  This was followed by a 
period of post-traumatic stress disorder 
which significantly affected his 
lifestyle and limited is ability to work.  
. . .  However, I see no compelling 
evidence from the service records or from 
the material submitted by his spouse to 
indicate that his arteriosclerotic 
cardiovascular disease was caused by his 
military service.  In this I concur with 
the other reviewers who have assessed 
this file independently.  In addition, I 
am not persuaded by the evidence 
submitted by his spouse for the reasons 
described in detail above.

A.  Whether the Veteran Incurred the Principal Cause of Death 
in Service

As noted, the veteran's death certificate gave his cause of 
death as cardiovascular disease.  Nothing more specific was 
entered, presumably because the veteran did not die in a 
hospital, and no autopsy was performed.  All of the 
statements from his treating physicians that addressed the 
cause of death stated he died of a heart attack (myocardial 
infarction).  The Board finds these statements to be credible 
and probative based on the several physicians' familiarity 
with the veteran.  There is no evidence that any disorder 
service-connected during his life was the principal cause of 
death.

The only evidence supporting the assertion that the veteran 
developed cardiovascular disease in service is the lay 
medical opinion of the appellant.  This is based on her 
understanding of the course of development of cardiovascular 
disease.  She asserts, essentially, that if he had 
cardiovascular disease at the time of initial diagnosis, it 
must have been present long enough before that to conclude it 
was present in service.  Such opinion, coming from a lay 
person without the necessary expertise to render medical 
opinions, is not cognizable as medical evidence to support a 
conclusion that the veteran had cardiovascular disease in 
service.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  Such 
reasoning is specifically precluded as a basis of affording a 
statutory presumption of incurrence of cardiovascular disease 
in service.  38 C.F.R. § 3.307(c) (2002).

As the October 2002 VA report indicates, the medical 
literature submitted in support of the appellant's assertion 
lacks probative value; it does not support her claim.  The 
October 2002 VA report is probative and persuasive of the 
conclusion that the veteran did not have in service the 
cardiovascular disease of which he died.  Consequently, the 
preponderance of the evidence is against finding that 
cardiovascular disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

B.  Whether Service-connected Disability was a Contributory 
Cause of Death

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  
The requirement to afford the benefit of the doubt to a 
claimant when evidence for and against a material matter in a 
claim is in equipoise does not address the determination and 
weighing of the credibility and probative value of evidence.  
It is equipoise in evidence of equal or nearly equal 
credibility and probative value that requires the benefit of 
the doubt be afforded the claimant.  The evaluation of the 
credibility and the probative value of evidence are for the 
Board to make.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA laws and regulations, and the jurisprudence of VA benefits 
reveal multiple proscriptions against factual speculation.  A 
cause of death "will be determined by sound judgment, 
without recourse to speculation . . .."  38 C.F.R. 
§ 3.312(c) (2002).  The principle of preferring sound 
judgment to speculation is reiterated in the requirement that 
an alleged contributory cause of death be shown to have a 
causal rather than a casual relation to the principal cause 
of death.  Proof of causation to a degree of "sound medical 
judgment" is a high scientific hurdle.  Cf. Combee v. Brown, 
34 F. 3d 1039, 1041 (Fed. Cir. 1994) (House Report 
accompanying the Radiation Compensation Act noted that 
available data on the relationship between veterans' exposure 
to ionizing radiation in service and certain medical problems 
"falls far short of meeting the test that the exercise of 
sound medical judgment reflects that these disabilities are 
related to military service").  Thus, in the instant case, 
the question is whether credible and probative evidence 
permits a sound medical judgment without recourse to 
speculation that service-connected PTSD causally contributed 
to the veteran's death by cardiovascular disease.

The preponderance of the evidence is against finding that 
service-connected PTSD caused or materially contributed to 
the cause of the veteran's death.  38 C.F.R. § 3.312 (2002).  
The evidence is uncontroverted that the veteran died of 
cardiovascular disease.  He did not die of PTSD.  
Consequently, a finding that the veteran's death is due to 
PTSD requires evidence that it is at least as likely as not 
that PTSD contributed to his death within the meaning of the 
governing regulation.  38 C.F.R. § 3.312(c) (2002).

The facts to be shown are distinguishable from those to be 
shown during life to establish secondary service connection 
for disability proximately due to or the result of service-
connected disease or injury, i.e., so-called secondary 
service connection.  See 38 C.F.R. § 3.310(a) (2002).  As 
judicial precedent has established, entitlement to secondary 
service connection may be established when a service-
connected disease or injury aggravates another condition.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
for cause of death, however, specifically requires that the 
service-connected disability contributed "substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  . . . [I]t must 
be shown that there was a causal connection."  38 C.F.R. 
§ 3.312(c) (2002).  Showing causation is a very high 
scientific burden.  The veteran's service-connected PTSD 
would have to be shown to have so aggravated the veteran's 
cardiovascular disease as to have contributed substantially 
or materially to the cause of death, i.e., that it combined 
with cardiovascular disease to cause death.

The Board weighs the medical literature and several medical 
opinions supporting the proposition that anxiety can, and in 
the veteran's case PTSD did, contribute to cardiovascular 
disease against the medical opinions that such a contribution 
is itself scientifically unproven speculation and that PTSD 
did not contribute to the veteran's death.  The Board 
considers the specific applicability of the evidence to the 
veteran, including the medical relationship and familiarity 
with the veteran's case of the physicians who have provided 
medical opinions.  To find the veteran's PTSD to be a 
contributory cause of death requires finding at least a 50 
percent probability (at least as likely as not) that the 
veteran's PTSD contributed in such degree to his 
cardiovascular disease as to meet the regulatory requirement 
of a causal contribution.

The most cogent of the opinions for finding a contributory 
role is Dr. Moss's May 1995 report to the DAV.  There is no 
indication that Dr. Moss was informed about the veteran's 
medical history or had treated him.  The report does not 
address the veteran specifically.  The report is essentially 
speculative as to the topic it addressed, the causative role 
of PTSD in hypertension.  Dr. Moss essentially acknowledged 
that the material he reviewed pointed to a correlation 
without showing causation.  Such evidence is credible only 
for the proposition that there is suggestive evidence of a 
relationship between stress and cardiovascular disease.  Dr. 
Moss's opinion has the probative value of scientific 
speculation regarding whether the veteran's PTSD made a 
causal a contribution to producing the veteran's death by 
cardiovascular disease.  Notwithstanding the appellant's 
March 1998 statement that Dr. Moss said that PTSD caused the 
veteran's death, he did not.  He opined that it was 
reasonable to conclude that anxiety may have a causative role 
in developing hypertension, and that PTSD is an anxiety 
disorder.  Even if there were no dispute regarding whether 
PTSD has a "causative" role in hypertension, which is very 
much in dispute, Dr. Moss does not address the relationship 
between hypertension and cardiovascular death even generally, 
let alone in the veteran.  It would add speculation to 
speculation to conclude from Dr. Moss's literature review 
that PTSD played a contributory role in the veteran's death 
in this case.

The September 1996 and April 1998 statements of S. Lauten, 
M.D., to the effect that hypertension was at least partly the 
result of anxiety and extreme tenseness and therefore 
contributed to the death by heart attack is not probative of 
whether PTSD was a contributory cause within the meaning of 
38 C.F.R. § 3.312(c).  First, the doctor proffered no 
scientific underpinning for his opinion on a matter of 
medical controversy.  Consequently, his opinion as to the 
fact of a contribution of anxiety and tenseness to death by 
cardiovascular disease is of less probative value than are 
the VA opinions that provide the scientific underpinnings of 
the conclusion that PTSD did not contribute to the veteran's 
death by cardiovascular disease.

Likewise, the unsupported statement that the veteran's 
hypertension was partly the result of anxiety and that this 
(ambiguously either "this," the hypertension, or "this," 
the anxiety) contributed to his cardiovascular death disease 
is of insufficient probative value to find PTSD aggravated 
the hypertension such as to warrant secondary service 
connection for the hypertension under 38 C.F.R. § 3.310(a) 
pursuant to the rule in Allen, 7 Vet. App. 439.  The April 
2001 VA medical opinion is contrary and gives justification 
for the contrary opinion that affords it greater probative 
value.  Significantly in this regard, Dr. Lauten also stated, 
as did the VA opinion, that anxiety was a response to the 
hypertension, which is exactly the opposite direction of 
aggravation or causation necessary to establish secondary 
service connection or contributory cause of death.  38 C.F.R. 
§§ 3.310(a), 3.312(a), 3.312(c) (2002).  The preponderance of 
the evidence is against finding secondary service connection 
for cardiovascular disease and by that mechanism service 
connection for the cause of death.

Contrarily, the April 2001 VA medical opinion addressed the 
veteran's cardiovascular disease, i.e., coronary artery 
disease, athero- or arteriosclerosis, specifically.  The VA 
medical opinion is especially probative of the proposition 
that there is not scientific evidence of a causative 
relationship between PTSD and the cardiovascular conditions 
of which the veteran actually died.  This opinion well 
outweighs any speculation constructed from a supposed 
multifactorial chain of causation from PTSD to hypertension 
to other cardiovascular and valvular disease and specifically 
this veteran's death.

Consistent with the VA opinion, or at least not supportive of 
the appellant's assertion, a November 1996 statements from 
the veteran's treating cardiologist, C. Peterson, M.D., 
revealed that the veteran died of myocardial infarction, 
which resulted from underlying poor left ventricular function 
and coronary artery disease.  The appellant's January 1998 
statement misreported what Dr. Peterson wrote.

Thus, the medical statements in support of the appellant's 
claim comprise either Dr. Moss's generalized speculation or 
Dr. Lauten's unsubstantiated specific assertion.  Neither of 
these create equipoise in the evidence for and against 
finding that PTSD was a contributory cause of the veteran's 
death when weighed against the circa February 2000 VA medical 
opinion on the status of the scientific proof to date or the 
April 2001 VA medical opinion about the reason why a causal 
contribution of PTSD to the veteran's death is not shown in 
this case.

Regarding the several other medical articles the appellant 
has obtained and submitted and analyzed in her own statement 
of December 1997, the Board finds that her analysis and 
resultant medical opinion is not cognizable as medical 
evidence in this case.  The appellant lacks the medical 
expertise to interpret the medical literature and conclude 
that it shows it is as likely as not that the veteran's 
service-connected PTSD caused or substantially and materially 
contributed to the veteran's death by cardiovascular disease.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).

Likewise, the Board lacks the medical expertise to analyze 
the literature independently.  It is for that reason that the 
Board obtained the April 2001 review of the material in the 
veteran's claims file and resultant informed VA physician's 
opinion.  It was in light of the review of the veteran's 
records that the April 2001 reviewer concluded that medical 
literature did not support the link between the veteran's 
PTSD and his terminal cardiovascular disease that the 
appellant avers.  The Board finds the April 2001 opinion is 
of greater probative value to show the veteran's service-
connected PTSD did not cause or contribute to his cause of 
death than is the literature as evidence that it did.

The veteran was service-connected for a disability rated 100 
percent disabling at the time of his death.  Nonetheless, the 
regulation providing for careful consideration of such a 
disability in considering the likelihood that such disability 
contributed to cause death is inapposite to the facts of the 
veteran's situation.  See 38 C.F.R. § 3.312(c)(3) (2002).  
Although the veteran had a mental disorder, the Board 
understands the regulation's reference to vital organs to 
pertain to organic diseases, such as a disease of the brain, 
not a disorder of the mind.

In sum, the Board finds that the medical opinions against 
finding a contributory role for PTSD in the veteran's 
cardiovascular disease are of greater weight than are the 
opinions for finding a causative role for the veteran's PTSD.  
The claim must be denied.  38 U.S.C.A. §§ 1110, 1310 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.312 (2002).



III.  Chapter 35

At the time of his death, the veteran was rated 100 percent 
disabled by service-connected PTSD since February 1996.  All 
available evidence indicates that such total disability was 
unlikely to improve and was therefore permanent.  
Consequently, at the time of his death, the veteran met the 
basic eligibility criteria for the appellant's entitlement to 
Chapter 35 benefits.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.807 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to survivors' and dependents' educational 
assistance under 38 U.S.C. Chapter 35 is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

